***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     MEGAN MARVIN v. BOARD OF EDUCATION
        OF THE TOWN OF COLCHESTER
                 (AC 40951)
               DiPentima, C. J., and Alvord and Conway, Js.

                                    Syllabus

The plaintiff, through her mother and next friend, sought to recover damages
    for negligence from the defendant, the Board of Education of the Town
    of Colchester. The plaintiff, who was a high school student and played
    on the school’s varsity softball team, sustained injuries to her knee when
    she slipped and fell on a puddle of water in the women’s locker room
    upon returning to the school from an away softball game. The plaintiff
    alleged that the defendant, through its agents, failed to adequately
    inspect and maintain the locker room floor and failed to warn the plaintiff
    of the unsafe condition. The defendant filed a motion for summary
    judgment on the ground that the plaintiff’s negligence claim was barred
    by government immunity pursuant to the statute (§ 52-557n [a] [2] [B])
    that provides immunity for discretionary acts, but not ministerial acts,
    of employees, agents and officers of political subdivisions of the state.
    The trial court granted the defendant’s motion for summary judgment
    on the ground of government immunity and rendered judgment thereon.
    On appeal to this court, the plaintiff claimed that the trial court improp-
    erly render summary judgment in favor of the defendant because there
    remained genuine issues of material fact with respect to her claim. Held:
1. The plaintiff could not prevail on her claim that a genuine issue of material
    fact existed as to whether the inspection and maintenance of the locker
    room floor by the defendant’s employees constituted a ministerial func-
    tion, the trial court having properly determined that such function was
    discretionary in nature: although the plaintiff asserted that D, the softball
    coach and physical education teacher at the school, who was in her
    office adjoining the women’s locker room at the time the plaintiff fell,
    acknowledged in her deposition testimony that she was responsible for
    the students’ safety at the school and that she knew that she had to
    pay attention to the locker room floor to ensure that it was safe, D’s
    testimony did not indicate that there was a rule, policy or directive that
    required her to inspect and maintain the locker room floor, and in the
    absence of any proof of a rule, policy or directive prescribing how D
    was to inspect and maintain the locker room floor, it could not be
    determined that she had a ministerial duty to check the floor; moreover,
    contrary to the plaintiff’s contention that the job description of the
    defendant’s custodians and a monthly building safety checklist are poli-
    cies or directives that demonstrate that there is no discretion in how
    the defendant’s employees inspect and maintain the locker room floor,
    the plaintiff failed to produce a policy, procedure or schedule within
    the context of the job description that refers to inspecting and main-
    taining the school’s floors, and the job description and safety checklist
    do not prescribe the manner in which the inspection and maintenance of
    the school’s floors, particularly the locker room floor, is to be carried out.
2. The plaintiff could not prevail on her claim that there remained a genuine
    issue of material fact as to whether she was an identifiable person
    subject to an imminent risk of harm and, thus, whether the identifiable
    person, imminent harm exception to the defense of governmental immu-
    nity applied, as she did not fall within an identifiable class of foreseeable
    victims, nor was she an identifiable person for purposes of the exception:
    this court declined the plaintiff’s request to expand the narrow identifi-
    able class of foreseeable victims to include not only schoolchildren
    attending school during school hours, but also schoolchildren participat-
    ing in varsity sports after school hours, and because the plaintiff was
    not compelled to remain after school to play softball for the school or
    to use the women’s locker room after the game, as there is no legal
    obligation to participate in any school sponsored extracurricular activi-
    ties, she did not fall within an identifiable class of foreseeable victims,
    nor was she an identifiable person; accordingly, the identifiable person,
    imminent harm exception to governmental immunity was not applicable
  to the present case.
          Argued March 13—officially released July 9, 2019

                         Procedural History

  Action to recover damages for, inter alia, the defen-
dant’s alleged negligence, and for other relief, brought
to the Superior Court in the judicial district of New
London, where the court, Cole-Chu, J., granted the
defendant’s motion for summary judgment and ren-
dered judgment thereon, from which the plaintiff
appealed to this court. Affirmed.
  James V. Sabatini, for the appellant (plaintiff).
  Gary Kaisen, for the appellee (defendant).
                         Opinion

   CONWAY, J. The plaintiff, Megan Marvin, through
her mother and next friend, Carole Marvin, appeals
from the summary judgment rendered by the trial court
in favor of the defendant, the Board of Education of
the Town of Colchester, on the basis of governmental
immunity. On appeal, the plaintiff claims that the court
improperly rendered summary judgment because there
remains a genuine issue of material fact with respect
to (1) whether the defendant’s inspection and mainte-
nance of a locker room floor constitutes a ministerial
duty for the purpose of governmental immunity, and
(2) whether the plaintiff was an identifiable person sub-
ject to imminent harm, thus invoking the identifiable
person, imminent harm exception to governmental
immunity. We disagree and, accordingly, affirm the
judgment of the trial court.
   The record, viewed in the light most favorable to
the nonmoving party, reveals the following facts and
procedural history. The plaintiff was a student at Bacon
Academy (school), the town of Colchester’s public high
school, where she played on the school’s varsity softball
team. On the evening of May 7, 2013, upon returning
to the school from an away softball game, the plaintiff
slipped and fell on a puddle of water in the women’s
locker room, causing her to sustain injuries to her
left knee.
   On April 29, 2015, the plaintiff commenced the pre-
sent action against the defendant. The complaint
alleged, inter alia,1 one count of negligence against the
defendant pursuant to General Statutes § 52-557n (a)
(1) (A).2 The crux of the plaintiff’s negligence claim
was that the defendant, through its agents, failed to
adequately maintain and inspect the locker room floor
and failed to warn the plaintiff of the unsafe condition.
   The defendant filed an answer to the complaint on
September 1, 2015, denying the negligence allegation
and asserting as a special defense that the plaintiff’s
negligence claim was barred on the basis of governmen-
tal immunity pursuant to § 52-557n (a) (2) (B).3
   On January 25, 2017, the defendant filed a motion for
summary judgment on the ground that the plaintiff’s
claim was barred by governmental immunity. In her
objection to the motion, the plaintiff argued that there
remained a genuine issue of material fact as to whether
the inspection and maintenance of the locker room
floor constituted a ministerial duty for the purpose of
governmental immunity or, in the alternative, whether
the plaintiff was an identifiable victim within the pur-
view of the identifiable person, imminent harm excep-
tion to governmental immunity.
  In its memorandum of decision, the court concluded
that the defendant had met its burden of establishing
grounds argued by the plaintiff, and, accordingly, it
granted the defendant’s motion for summary judgment
on the basis of governmental immunity. This appeal
followed. Additional facts will be set forth as necessary.
   We begin our analysis by setting forth the standard
of review applicable to an appeal from a trial court’s
ruling on a motion for summary judgment. ‘‘Practice
Book § [17-49] provides that summary judgment shall
be rendered forthwith if the pleadings, affidavits and
any other proof submitted show that there is no genuine
issue as to any material fact and that the moving party
is entitled to judgment as a matter of law. . . . In decid-
ing a motion for summary judgment, the trial court must
view the evidence in the light most favorable to the
nonmoving party. . . . The party seeking summary
judgment has the burden of showing the absence of
any genuine issue [of] material facts which, under appli-
cable principles of substantive law, entitle him to a
judgment as a matter of law . . . .’’ (Internal quotation
marks omitted.) DeMiceli v. Cheshire, 162 Conn. App.
216, 221–22, 131 A.3d 771 (2016). ‘‘Once the moving
party has met its burden [of production] . . . the
opposing party must present evidence that demon-
strates the existence of some disputed factual issue.
. . . [I]t [is] incumbent [on] the party opposing sum-
mary judgment to establish a factual predicate from
which it can be determined, as a matter of law, that a
genuine issue of material fact exists. . . . The presence
. . . of an alleged adverse claim is not sufficient to
defeat a motion for summary judgment. . . . Our
review of the decision to grant a motion for summary
judgment is plenary. . . . We therefore must decide
whether the court’s conclusions were legally and logi-
cally correct and find support in the record.’’ (Citations
omitted; internal quotation marks omitted.) Ferrari v.
Johnson & Johnson, Inc., 190 Conn. App. 152, 156–57,
     A.3d        (2019). We next address the plaintiff’s
claims on appeal in turn.
                             I
   The plaintiff’s first claim is that the court improperly
concluded that she had not established a genuine issue
of material fact as to whether the inspection and mainte-
nance of the locker room floor by the defendant’s
employees was ministerial in nature rather than discre-
tionary. We disagree.
   As a preliminary matter, we note that it is undisputed
that the defendant is a political subdivision of the state
that may raise the defense of governmental immunity
pursuant to § 52-557n. ‘‘With respect to governmental
immunity, under . . . § 52-557n, a [political subdivi-
sion] may be liable for the negligent act or omission of
[its] officer[s] acting within the scope of [their] employ-
ment or official duties. . . . The determining factor is
whether the act or omission was ministerial or discre-
tionary. . . . [Section] 52-557n (a) (2) (B) . . . explic-
itly shields a [political subdivision] from liability for
damages to person or property caused by the negligent
acts or omissions which require the exercise of judg-
ment or discretion as an official function of the author-
ity expressly or impliedly granted by law. . . . In
contrast . . . officers [of a political subdivision] are
not immune from liability for negligence arising out of
their ministerial acts, defined as acts to be performed
in a prescribed manner without the exercise of judg-
ment or discretion.’’ (Internal quotation marks omitted.)
Perez v. Metropolitan District Commission, 186 Conn.
App. 466, 473–74, 200 A.3d 202 (2018). ‘‘[Our Supreme
Court], on numerous occasions, has stated unequivo-
cally that the determination of whether a governmental
or ministerial duty exists gives rise to a question of law
for resolution by the court.’’ Ventura v. East Haven,
330 Conn. 613, 634, 199 A.3d 1 (2019). ‘‘[A]lthough the
ultimate determination of whether governmental immu-
nity applies is typically a question of law for the court,
there may well be disputed factual issues material to
the applicability of the defense, the resolution of which
are properly left to the trier of fact.’’ Id., 636 n.11.
   ‘‘In order to create a ministerial duty, there must
be a city charter provision, ordinance, regulation, rule,
policy, or any other directive [compelling an employee
of a political subdivision] to [act] in any prescribed
manner.’’ (Internal quotation marks omitted.) Wash-
burne v. Madison, 175 Conn. App. 613, 623, 167 A.3d
1029 (2017), cert. denied, 330 Conn. 971, 200 A.3d 1151
(2019). ‘‘In general, the exercise of duties involving
inspection, maintenance and repair of hazards are con-
sidered discretionary acts entitled to governmental
immunity. . . . A [political subdivision] necessarily
makes discretionary policy decisions with respect to the
timing, frequency, method, and extent of inspections,
maintenance and repairs.’’ (Citations omitted; internal
quotation marks omitted.) Grignano v. Milford, 106
Conn. App. 648, 656, 943 A.2d 507 (2008). With these
legal principles in mind, we consider the plaintiff’s
claim.
   In the present matter, the plaintiff makes several
arguments in support of her claim that there remains
a genuine issue of material fact as to whether the inspec-
tion and maintenance of the locker room floor consti-
tutes a ministerial duty. First, the plaintiff argues that
Anna DiPierro, the softball coach and physical educa-
tion teacher at the school, who was in her office adjoin-
ing the women’s locker room at the time the plaintiff
fell, acknowledged in her deposition that she was
responsible for the students’ safety at the school and
that she knew that she had to pay attention to the locker
room floor to ensure that it was safe.4 We disagree.
Regardless of DiPierro’s responsibility to keep her stu-
dents safe, her testimony does not indicate that there
was a rule, policy, or directive that required her to
inspect and maintain the locker room floor. In fact,
when asked at her deposition whether it was her respon-
sibility to look at the locker room floor to see if an
unsafe condition existed, she answered that she took
it upon herself to check the floors and that it was not
necessarily a responsibility assigned to her. In the
absence of any proof of a rule, policy, or directive pre-
scribing how DiPierro was to inspect and maintain the
locker room floor, it could not be said that she had a
ministerial duty to check the locker room floor.
   Second, the plaintiff argues that the job description
of the defendant’s custodians and a monthly building
safety checklist are policies or directives that demon-
strate that there is no discretion in how the defendant’s
employees inspect and maintain the locker room floor.5
We disagree. The custodians’ job description only pro-
vides generally that the custodial staff ‘‘[p]erforms nec-
essary work to maintain the cleanliness and appearance
of all hard surface flooring, including . . . mopping,’’
and that the custodial staff is to maintain the cleanliness
and sanitation of the building ‘‘by performing all work
assignments in accordance with departmental policies,
procedures and schedules . . . .’’ The plaintiff failed
to produce a policy, procedure or schedule within the
context of the job description that refers to inspecting
and maintaining the school’s floors. Further, Kendall
Jackson, the director of educational operations for the
Colchester public schools, testified at his deposition
that he was not aware of any policies, procedures and
schedules mentioned in the job description that had
been put in writing. Jackson also testified that there
was no specific policy, procedure, or directive that
applied to the inspection and maintenance of the floors
at the school, and that there existed only a general
policy that the school should be maintained in a clean
and safe condition.
    As for the monthly building safety checklist, Ray-
mond Watson, the head custodian at the school, testi-
fied at his deposition that the monthly building checklist
does not specifically mention anything about floor
safety.6 Moreover, Jackson stated in an affidavit that
‘‘[t]he scheduling and the manner in which custodian[s]
perform the tasks on the monthly maintenance check-
list are left to the custodians’ discretion.’’7 In sum, the
job description and monthly building safety checklist,
according to Watson’s and Jackson’s deposition testi-
mony, do not prescribe the manner in which the inspec-
tion and maintenance of the school’s floors, particularly
the locker room floor, is to be carried out and, therefore,
do not create a genuine issue of material fact as to
whether the inspection and maintenance of the floor
is ministerial in nature.8
  Finally, the plaintiff argues that her case is analogous
to Kolaniak v. Board of Education, 28 Conn. App. 277,
610 A.2d 193 (1992), in which this court held that the
removal of ice and snow from a school walkway was
a ministerial function. In Kolaniak, an adult education
student was injured after she fell on an icy walkway at
a high school. Id., 278. Prior to the winter season, the
Bridgeport Board of Education issued a bulletin to
maintenance personnel at the school stating that the
walkways were to be inspected and kept clean on a
daily basis. Id., 279. In the present case, the defendant
did not issue a comparable bulletin or directive to its
custodial staff specifically instructing them to inspect
and clean the locker room floor on a daily basis. Rather,
the defendant only generally instructed that the school
should be maintained in a clean and safe condition.
Accordingly, Kolaniak is materially distinguishable
from the present case.
   We conclude that the trial court properly determined
that the inspection and maintenance of the locker room
floor by the defendant’s employees was discretionary
in nature. Accordingly, we reject the plaintiff’s claim
that a genuine issue of material fact exists as to whether
the inspection and maintenance of the locker room
floor constituted a ministerial function.
                             II
   The plaintiff’s second claim is that, even if the inspec-
tion and maintenance of the locker room floor consti-
tuted a discretionary rather than ministerial function,
there remains a genuine issue of material fact as to
whether she was an identifiable person subject to an
imminent risk of harm and, thus, whether the identifi-
able person, imminent harm exception to the defense
of governmental immunity applies. The plaintiff argues
that she is both a member of a defined class of foresee-
able victims as well as an identifiable individual. We
disagree.
   ‘‘The imminent harm exception to discretionary act
immunity [for political subdivisions and their employ-
ees] applies when the circumstances make it apparent
to the public officer that his or her failure to act would
be likely to subject an identifiable person to imminent
harm . . . . By its own terms, this test requires three
things: (1) an imminent harm; (2) an identifiable [per-
son]; and (3) a public official to whom it is apparent
that his or her conduct is likely to subject that [person]
to that harm . . . . [Our Supreme Court has] stated
previously that this exception to the general rule of
governmental immunity for employees engaged in dis-
cretionary activities has received very limited recogni-
tion in this state.’’ (Internal quotation marks omitted.)
Washburne v. Madison, supra, 175 Conn. App. 628–29.
  ‘‘With respect to the identifiable victim element, we
note that this exception applies not only to identifiable
individuals but also to narrowly defined identified
classes of foreseeable victims. . . . [W]hether a partic-
ular plaintiff comes within a cognizable class of foresee-
able victims for purposes of this narrowly drawn
exception to qualified immunity ultimately is a question
of law for the courts, in that it is in effect a question
of whether to impose a duty of care. . . . In delineating
the scope of a foreseeable class of victims exception
to governmental immunity, our courts have considered
numerous criteria, including the imminency of any
potential harm, the likelihood that harm will result from
a failure to act with reasonable care, and the identifiabil-
ity of the particular victim. . . . Other courts, in carv-
ing out similar exceptions to their respective doctrines
of governmental immunity, have also considered
whether the legislature specifically designated an iden-
tifiable subclass as the intended beneficiaries of certain
acts . . . whether the relationship was of a voluntary
nature . . . the seriousness of the injury threatened
. . . the duration of the threat of injury . . . and
whether the persons at risk had the opportunity to
protect themselves from harm. . . . The only identifi-
able class of foreseeable victims that we have recog-
nized for these purposes is that of school children
attending public schools during school hours.’’ (Citation
omitted; internal quotation marks omitted.) Perez v.
Metropolitan District Commission, supra, 186 Conn.
App. 479–80. Mindful of these legal principles, we
address the plaintiff’s arguments.
   The plaintiff first argues that she falls within an identi-
fiable class of foreseeable victims. In essence, the plain-
tiff asks us to expand the narrow identifiable class of
foreseeable victims to include not only schoolchildren
attending school during school hours, but also school-
children participating in varsity sports after school
hours. We decline the invitation to make such an alter-
ation to our jurisprudence.
   In Durrant v. Board of Education, 284 Conn. 91,
108–109, 931 A.2d 859 (2007), our Supreme Court held
that the plaintiff in that case, a mother who was picking
up her child from an after school program when she
slipped on a puddle of water on a staircase, did not
fall within an identifiable class of foreseeable victims
because she was not legally required to be present at
the school. Important to the present case, the court
also concluded that the plaintiff’s child would likewise
not fall within an identifiable class of foreseeable vic-
tims because he was not legally required to be at the
school after school hours. Id., 104. The court further
explained why schoolchildren attending school during
school hours were within an identifiable class of fore-
seeable victims, but not the plaintiff or her child in that
case. ‘‘In determining that such schoolchildren
[attending school during school hours] were within
such a class, we focused on the following facts: they
were intended to be the beneficiaries of particular
duties of care imposed by law on school officials; they
were legally required to attend school rather than being
there voluntarily; their parents were thus statutorily
required to relinquish their custody to those officials
during those hours; and, as a matter of policy, they
traditionally require special consideration in the face
of dangerous conditions. . . . In the present case, the
plaintiff was not compelled statutorily to relinquish pro-
tective custody of her child. No statute or legal doctrine
required the plaintiff to enroll her child in the after
school program; nor did any law require her to allow
her child to remain after school on that particular day.
Contrast General Statutes §§ 10-157 and 10-220 (school
boards and superintendents required to maintain
schools for benefit of students); General Statutes §§ 10-
184 and 10-220 (children statutorily compelled to attend
school and parents statutorily obligated to send them to
school). The plaintiff’s actions were entirely voluntary,
and none of her voluntary choices imposes an additional
duty of care on school authorities pursuant to the . . .
standards [set forth in Burns v. Board of Education,
228 Conn. 640, 638 A.2d 1 (1994)].’’ Durrant v. Board
of Education, supra, 107–108.
   Similarly, in the present case, the plaintiff was not
legally obligated to remain after school nor were her
parents compelled statutorily to relinquish protective
custody of her. The plaintiff argues that, although partic-
ipation in varsity athletics is voluntary, participation in
games and practices once a student is a member of
a school sports team is mandatory according to the
defendant’s policies.9 Although the defendant may
require players to attend games and practices as a condi-
tion to participation on a school athletic team, a stu-
dent’s participation on an athletic team remains, at all
times, purely voluntary. See Costa v. Board of Educa-
tion, 175 Conn. App. 402, 408–409, 167 A.3d 1152 (plain-
tiff injured playing basketball during voluntary school
picnic not within foreseeable class of victims), cert.
denied, 327 Conn. 961, 172 A.3d 801 (2017); Jahn v.
Board of Education, 152 Conn. App. 652, 668, 99 A.3d
1230 (2014) (member of school swim team injured in
warm-up drill not required to participate in swim meet
or swim team). Unlike school attendance, there is no
legal obligation to participate in any school sponsored
extracurricular activities. See Jahn v. Board of Educa-
tion, supra, 668. (plaintiff failed to argue that he was
legally compelled to join swim team or to participate
in warm-up drills). In accordance with our prior case
law, we conclude that the plaintiff does not fall within
an identifiable class of foreseeable victims.10
  The plaintiff also argues that, even if she is not within
an identifiable class of foreseeable victims, she is an
identifiable individual subject to imminent harm. ‘‘Gen-
erally, we have held that a party is an identifiable person
when he or she is compelled to be somewhere. See
Strycharz v. Cady, [323 Conn. 548, 575–76, 148 A.3d
1011 (2016)] (‘[o]ur decisions underscore . . . that
whether the plaintiff was compelled to be at the location
where the injury occurred remains a paramount consid-
eration in determining whether the plaintiff was an iden-
tifiable person or member of a foreseeable class of
victims’ . . .) [abrogated on other grounds by Ventura
v. East Haven, supra, 330 Conn. 636–37]. . . . Outside
of the schoolchildren context, we have recognized an
identifiable person under this exception in only one
case that has since been limited to its facts.11 Beyond
that, although we have addressed claims that a plaintiff
is an identifiable person or member of an identifiable
class of foreseeable victims in a number of cases, we
have not broadened our definition.’’ (Footnote in origi-
nal.) St. Pierre v. Plainfield, 326 Conn. 420, 436–37, 165
A.3d 148 (2017); see also DeConti v. McGlone, 88 Conn.
App. 270, 274–75, 869 A.2d 271 (plaintiff injured when
tree fell on car while driving not identifiable victim
because no requirement for her to drive on portion of
roadway where accident occurred), cert. denied, 273
Conn. 940, 875 A.2d 42 (2005).
   In St. Pierre v. Plainfield, supra, 326 Conn. 423–25,
the plaintiff, after participating in an aqua therapy ses-
sion at a public pool, slipped on steps that were covered
with water while he was on his way to the men’s locker
room. Our Supreme Court held that the plaintiff was not
an identifiable person because he was not compelled to
attend the aqua therapy session. Id., 438 (‘‘[T]he plaintiff
was in no way compelled to attend the aqua therapy
sessions. . . . Under established case law, this choice
precludes us from holding that the plaintiff was an
identifiable person or a member of an identifiable class
of persons.’’). As we previously discussed in this opin-
ion, the plaintiff in the present case was not compelled
to play softball for the school nor was she compelled
to use the women’s locker room after the game. On the
basis of our prior case law, we conclude that the plaintiff
was not an identifiable person nor was she within an
identifiable class of foreseeable victims. Accordingly,
because the identifiable victim, imminent harm excep-
tion to governmental immunity is not applicable in the
present case, we reject the plaintiff’s claim that the
court improperly rendered summary judgment in favor
of the defendant. Because the plaintiff does not qualify
as an identifiable person, we need not address whether
an imminent harm existed.12 See id.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The complaint also alleged public nuisance pursuant to General Statutes
§ 52-577n (a) (1) (C), but the plaintiff withdrew this claim before the court
ruled on the defendant’s motion for summary judgment. Accordingly, the
plaintiff’s claims on appeal relate only to the negligence count.
   2
     General Statutes § 52-557n (a) (1) provides in relevant part: ‘‘Except as
otherwise provided by law, a political subdivision of the state shall be liable
for damages to person or property caused by . . . (A) The negligent acts
or omissions of such political subdivision or any employee, officer or agent
thereof acting within the scope of his employment or official duties . . . .’’
   3
     General Statutes § 52-557n (a) (2) provides in relevant part: ‘‘Except as
otherwise provided by law, a political subdivision of the state shall not be
liable for damages to person or property caused by . . . (B) negligent acts
or omissions which require the exercise of judgment or discretion as an
official function of the authority expressly or impliedly granted by law.’’
   4
     DiPierro testified at her deposition that she was unaware of any water
on the locker room floor prior to the plaintiff’s fall and that she cleaned up
the water once the plaintiff told her that she slipped on a puddle.
   5
     The plaintiff appended to her memorandum of law in opposition to the
defendant’s motion for summary judgment two job descriptions—one for
a day custodian and one for a night custodian. Although the job descriptions
vary slightly, they do not differ in any crucial respects for purposes of this
appeal. For clarity, we refer to these documents solely as one job description.
   6
     Watson also stated in his deposition that he never received anything in
writing from the defendant detailing how to clean and maintain the floors
at the school.
   7
     We note that a copy of the building safety checklist was not before the
trial court.
   8
     We note that the plaintiff briefly mentions in her appellate brief that the
defendant had written policies relating to ‘‘the kind of conduct or condition
[the] plaintiff alleges caused the injury,’’ but that the defendant has failed
to produce these policies. Thus, she argues that a jury could draw an adverse
inference against the defendant for failing to produce the written policies.
The plaintiff makes only a conclusory statement and fails to cite to any
legal authority. Accordingly, the plaintiff’s claim is inadequately briefed.
‘‘Claims are inadequately briefed when they are merely mentioned and not
briefed beyond a bare assertion. . . . Claims are also inadequately briefed
when they . . . consist of conclusory assertions . . . with no mention of
relevant authority and minimal or no citations from the record . . . .’’ (Inter-
nal quotation marks omitted.) Estate of Rock v. University of Connecticut,
323 Conn. 26, 33, 144 A.3d 420 (2016).
   9
     The plaintiff attached to her memorandum of law in opposition to the
defendant’s motion for summary judgment a copy of the school’s student
handbook, which stated that student athletes were required to attend all
practices and games unless previously excused by the coach.
   10
      The plaintiff also cites to Strycharz v. Cady, 323 Conn. 548, 578, 148
A.3d 1011 (2016), abrogated on other grounds by Ventura v. East Haven,
supra, 330 Conn. 636–37, for the general proposition that the purpose of
charging school officials with a duty of care is to ensure that schoolchildren
are protected from imminent harm. At issue in Strycharz was whether a
student who was injured after leaving school grounds during school hours
remained a member of an identifiable class of foreseeable victims despite
leaving school property. Id., 562. Because the present case involves an injury
suffered on school property after school hours, Strycharz does not lend
support to the plaintiff’s argument.
   11
      ‘‘Specifically, prior to the adoption of the current three-pronged identifi-
able person, imminent harm analysis, [our Supreme Court] concluded that
an identifiable person subject to imminent harm existed among a group of
intoxicated individuals who were arguing and scuffling in a parking lot when
a police officer who spotted them failed to intervene until he heard a gunshot.
Sestito v. Groton, 178 Conn. 520, 522–24, 423 A.2d 165 (1979). This holding,
however, has been limited to its facts.’’ St. Pierre v. Plainfield, 326 Conn.
420, 436 n.15, 165 A.3d 148 (2017).
   12
      Likewise, we do not reach the argument in the plaintiff’s brief that the
trial court erred in finding no genuine issue of material fact as to whether
the defendant had actual notice of the unsafe condition.